          Case 5:20-cv-00248-SLP Document 8 Filed 04/08/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JOSEPH MALDONADO-PASSAGE,               )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )                Case No. CIV-20-248-SLP
                                        )
U.S. FEDERAL WILDLIFE SERVICES, et al., )
                                        )
      Defendants.                       )


                                        ORDER

       Plaintiff, appearing pro se, has filed a Motion to Recuse [Doc. No. 6], seeking

recusal of the undersigned on grounds of alleged bias. For the reasons set forth, Plaintiff’s

Motion is DENIED.

I.     Introduction

       The undersigned has presided over civil cases in this judicial district to which

Plaintiff is a party. The undersigned has also presided over a criminal case resulting in

Plaintiff’s recent conviction and sentence on multiple federal offenses.

       After judgment was entered in Plaintiff’s criminal proceedings, he filed this action

pursuant to 42 U.S.C. § 1983 alleging violations of his federal constitutional rights.

Plaintiff’s § 1983 claims arise out of and are related to his criminal conviction.

II.    Discussion

       Plaintiff does not cite any authority in support of his Motion. Because he is

appearing pro se, the Court liberally construes the Motion as seeking relief pursuant to 28

U.S.C. § 455(a), which requires a judge to “disqualify himself in any proceeding in which
             Case 5:20-cv-00248-SLP Document 8 Filed 04/08/20 Page 2 of 4



his impartiality might reasonably be questioned.” An objective standard governs the §

455(a) analysis. See United States v. Mendoza, 468 F.3d 1256, 1262 (10th Cir. 2006)

(“[D]isqualification is appropriate only where a reasonable person, were he to know all the

circumstances, would harbor doubts about the judge's impartiality.” (quotations omitted));

United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993) (“In applying § 455(a), the

judge’s actual state of mind, purity of heart, incorruptibility, or lack of partiality are not the

issue.”).

          The undersigned has reviewed Plaintiff’s Motion and finds recusal is not warranted.

“Judges not only have a strong duty to recuse when appropriate, but also a strong duty to

sit, and [§ 455(a)] must not be so broadly construed that it becomes, in effect, presumptive,

so that recusal is mandated upon the merest unsubstantiated suggestion of personal bias or

prejudice.” United States v. Wells, 873 F.3d 1241, 1251 (10th Cir. 2017) (internal

quotation marks and citation omitted, emphasis added); see also United States v. Jordan,

678 F. App’x 759, 768 (10th Cir. 2017) (“[A] judge has a duty to sit when there is no basis

to recuse” and “[a] judge should [never] recuse to avoid a difficult task or indulge a party.”).

          Here, Plaintiff claims two remarks the undersigned allegedly made during the

sentencing proceedings in Plaintiff’s criminal case demonstrate bias.1 Plaintiff alleges

these remarks were made in a “hostile and agitated manner.” The remarks Plaintiff refers

to, to the extent such remarks were made, concern the nature of the crimes committed by

Plaintiff. Such remarks do not require disqualification. See, e.g., Jordan, 678 F. App’x at



1
    Plaintiff did not include a transcript or other record of the sentencing proceeding.
                                                    2
          Case 5:20-cv-00248-SLP Document 8 Filed 04/08/20 Page 3 of 4



770 (judge’s comments finding all mass shootings deplorable and judge’s attenuated

connections to Columbine shootings were insufficient to question either his objectivity or

the appearance thereof at his sentencing of defendant on charges arising from her plan for

“mass murder of horrific proportions” (citing Cooley, 1 F.3d at 993 n.4 (“[G]enerally stated

views, even when expressed strongly, against a wide variety of conduct, such as murder,

invidious discrimination, rape, drug trafficking, and mayhem, to illustrate the obvious, or

in favor of the First Amendment, for example, are not unreasonable for a judge, and would

not, absent more, disqualify a judge from sitting on a case involving the same subject

matter.”)); see also Wells, 873 F.3d at 1252 (“[A]llegations of critical, disapproving, or

hostile judicial remarks are insufficient [to show bias and partiality].” (internal quotation

marks omitted)). Nor does the fact that the undersigned presided over Plaintiff’s criminal

proceeding require recusal in this civil action. See Edmond v. Athlete’s Foot Group, 15 F.

App’x 738, 740 (10th Cir. 2001) (“Without more, the fact that a judge presided in a

previous criminal matter involving a party is not a valid ground for recusal [in a subsequent

civil matter].”)

       Plaintiff also alleges a conflict of interest because of the fact the undersigned

presides over certain civil cases to which Plaintiff is a party. These allegations too, fail to

give rise to grounds for recusal. See, e.g., Diaz v. King, 687 F. App’x 709, 713 (10th Cir.

2017) (“It takes more than speculation or suspicion of bias to require recusal [a]nd prior

adverse rulings or the judge’s familiarity with a defendant are not enough.” (citation

omitted)); Webb v. Swensen, 663 F. App’x 609, 615 (10th Cir. 2016) (“Unfavorable judicial

rulings do not in themselves call into question the impartiality of a judge.” (internal

                                              3
          Case 5:20-cv-00248-SLP Document 8 Filed 04/08/20 Page 4 of 4



quotation marks and citation omitted)); United States v. DeClerck, 252 F. App’x 220, 223

(10th Cir. 2007) (recusal not warranted where litigant failed to “allege with any

particularity conduct that would lead a reasonable jurist to question the district judge’s

neutrality” but “mustered only speculative or inconsequential allegations to support his

claim.”). Plaintiff’s wholly conclusory allegations fail to demonstrate bias or prejudice

and recusal, therefore, is not warranted.

III.   Conclusion

       In sum, the undersigned has carefully reviewed the grounds upon which Plaintiff

seeks recusal and finds those grounds are insufficient to warrant the requested relief.

Applying § 455(a), there is no objective basis upon which to find judicial bias or lack of

impartiality.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Recuse [Doc. No. 6] is

DENIED.

       IT IS SO ORDERED this 8th day of April, 2020.




                                            4
